EXAMINER’S AMENDMENT
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The following changes to the drawings have been approved by the examiner and agreed upon by applicant: The proposed amendments to the drawings filed on June 23, 2022 will be re-submitted by Applicant, using the drawings as published in WO 2020/022776 as the basis for the replacement sheets.  Accordingly, replacement sheet 1 will include both amended Figure 1(b) and Figure 2; replacement sheet 2 will include both Figure 3 and amended Figure 4; replacement sheet 6 will include both Figure 11 and amended Figure 12; and replacement sheet 8 will include amended Figure 15.  See 37 CFR 1.121(d) (“Any replacement sheet of drawings shall include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is amended.”).  In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	At originally numbered claim 9 (re-numbered claim 4), line 1, “the” has been deleted and --a-- has been inserted in its place.
4.	Authorization for this examiner’s amendment was given in an interview with Steven J. Hultquist on July 20, 2022.
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey E. Russel at telephone number (571) 272-0969.  The examiner can normally be reached on Monday-Friday from 9:00 A.M. to 5:30 P.M (EST).
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor James Alstrum-Acevedo can be reached at (571) 272-5548.  The fax number for formal communications to be entered into the record is (571) 273-8300; for informal communications such as proposed amendments, the fax number (571) 273-0969 can be used.  The telephone number for the Technology Center 1600 receptionist is (571) 272-1600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Jeffrey E. Russel/Primary Examiner, Art Unit 1654                                                                                                                                                                                                        
 
JRussel
July 20, 2022